SOMEBTVTLLE, J.:
Tbe fees due tbe plaintiff, as compensation for official services performed by him, at tbe request of tbe defendant, being sucb as were authorized by law, constituted a debt, for which an action of debt, or indebitatus assumpsit would clearly lie. And tbe provisions of tbe statute, authorizing a judgment to be rendered in favor of tbe successful party for costs in civil actions (Code of 1886, § 2837), is no bar to tlie maintenance of such a suit. Hill v. White, 1 Ala. 576; Carville v. Reynolds, 9 Ala. 969; Tillman v. Wood, 58 Ala. 578; Dane v. Loomis, 51 Ala. 487: Bradley v. State, 69 Ala. 318.
Tbe judgment is affirmed.